                      Case 2:20-cv-00587-JCM-EJY Document 19 Filed 07/22/20 Page 1 of 2



                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    JACOB STORM,                                         Case No. 2:20-CV-587 JCM (EJY)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     LAS VEGAS METROPOLITAN POLICE
                      DEPARTMENT, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Storm v. Las Vegas Metro Police Departmen et
               14
                      al., case number 2:20-cv-00587-JCM-EJY.
               15
                             On July 20, 2020, the court granted defendant Las Vegas Metropolitan Police
               16
                      Department’s (“LVMPD”) motion, dismissed plaintiff Jacob Storm’s claims against it, and
               17
                      declined to exercise supplemental jurisdiction over Storm’s claims against the U-Haul
               18
                      defendants. (ECF Nos. 7 (LVMPD’s motion to dismiss); 15 (order)). The court’s order was
               19
                      predicated on Storm’s failure to respond to the motion vis-à-vis Local Rul2 7-2(d). (ECF No.
               20
                      15). Local Rule 7-2(d) notwithstanding, the court found dismissal of Storm’s complaint was
               21
                      appropriate because his claims were predicated on the purported misconduct of a single officer.
               22
                      Id. at 4–5. Thus, Storm failed to sufficiently allege any LVMPD action or policy. Id.
               23
                             Shortly after this court entered its order, LVMPD and Storm stipulated to extend Storm’s
               24
                      response deadline. (ECF No. 17). The parties’ stipulation acknowledges that “[p]laintiff’s
               25
                      response to the [m]otion to [d]ismiss was due on July 13, 2020.” Id. at 2. The parties then
               26
                      explain that “Catherine Ramsey, Esq., the attorney assigned to the file will be out of town until
               27
               28

James C. Mahan
U.S. District Judge
                      Case 2:20-cv-00587-JCM-EJY Document 19 Filed 07/22/20 Page 2 of 2



                1     Wednesday, July 22, 2020, and she requires time to draft a response to the [m]otion to
                2     [d]ismiss.” Id. (emphasis added).
                3            This court’s local rules provide that “[a] request [to extend time] made after the
                4     expiration of the subject deadline will not be granted unless the movant also demonstrates that
                5     the failure to act was the result of excusable neglect.” LR 26-3. Neither Storm nor Ms. Ramsey
                6     explain why she did not respond by the deadline. Ms. Ramsey’s absence after the deadline has
                7     passed is immaterial. Ms. Ramsey has not shown that Storm’s failure to respond by the July 13
                8     deadline was the result of excusable neglect.
                9            The court notes that it dismissed Storm’s claims without prejudice. (ECF No. 15 at 6–7).
              10      Nothing in this order should be construed so as to deny Storm the ability to move to amend his
              11      complaint.
              12             Accordingly,
              13             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that the parties’ stipulation
              14      (ECF No. 17) be, and the same hereby is, DENIED.
              15             DATED July 22, 2020.
              16                                                      __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
